DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with multiple positive recitations of what appears to be the same element. Claim1, line 2 recites “a drone” in line 2 of the preamble. Line 3 recites “a drone tag for mounting in a drone”. Are they the same drone? Line 9 recites “a drone tag for mounting in said unmanned aerial vehicle”. Is this the same “drone tag” as recited above. There is no antecedent basis for “said unmanned vehicle”. Lines 6 and 9-10 positively recite “an RFID tag”. Are they the same? Claim 10, line 2 recites “a drone”, while line 3 recites “the unmanned aerial vehicle” which has no antecedent basis. Line 11 recites “the RFID drone tag”, which has no antecedent basis. Claim 18, lines 1 and 7 positively recite “a drone”. Claim 18 lines 6 and 11, positively recite “a drone tag”. Claim 19, line recites “said RFID drone” which has no antecedent basis. Claim 2 ends in a “,”.The claims should be carefully 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEULEMAN et al. 20190172357.
      The PG Pub to MEULEMAN discloses a low level operation coordination platform for drones as disclosed in Paragraphs 40-50. The device lacks the exact disclosure or interactive entities. Multiple drones in a fly zone are controlled in the area with processors that have encryption, which suggests the interactive entities in claims 1 and 10 and subscribers in claim 18, as disclosed in paragraphs 40 and 45 of MEULEMAN. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide interactive entities and subscribers with drones that have coordinated information with the base station, in order to be controlled in the fly zone. The separate fields of drone information in claim2, is regarded as obviously old and well known data display and manipulation. In regard to RFID tags see paragraph 48. In regard to GPS position of claim 3, see paragraph 50. In regards to claim 8 see paragraphs 40 and 45. In regard to claim 9 the use of adhesive to attach an RFID tag is old and well known. Claims 10-22 follow from the above rejection.

[0040] An exemplary embodiment of a drone operative system is as follows.  Each 
drone has a processor on-board as well as the basic systems required to 

communicate with cellular mobile telephone systems including on-board antennas, 
a transceiver for transmission and reception, being able and adapted to 
register on any available telecommunication system, to perform a location 
update and the transmission and reception of the short message service.  The 
processor is adapted to receive a message such as a message in any format sent 
over a network such as a message from a Short Message Service (SMS) and extract 
and parse the alphanumeric data and process it.  The drone will have a mobile 
telephone number that it can access and transmit data to.  This telephone 
number is monitored by the VLLOC platform.  The drone will also have RAM and 
non-volatile memory.  The non-volatile memory will store geographic data such 
as non-fly-zones, approved zones, reserved zones as well as zones with a height 
restriction or other restrictions like no use of cameras (privacy 
restrictions).  The memory will also store a planned and approved flight plan 
and any passwords that are required.  The processor will be programmed to carry 
out any authentication or access algorithms, data compression and decompression 
algorithms, encryption and decryption algorithms and telecommunication codecs 
to allow communications with a telecommunication network such as a wireless 
network including a cellular wireless network. 
 
[0041] The drone will be able to monitor its location.  For example it can have 
a global navigation satellite system (GNSS) receiver such as a Global Position 
System (GPS) receiver and the processor can operate on the received data from 
the satellites to determine position on the ground, speed over ground and 

cellular wireless telephone system or any other wireless network.  One method 
of determining the location of such as drone is by the Cell ID.  A geographical 
area for a wireless cellular communications system is generally divided into 
separate radio coverage areas or cells.  Generally a base station is located in 
each cell and a drone configured as a mobile user can communicate with one or 
more base station transceivers located in one or more cells.  Several cells may 
be grouped together and referred to as a location area.  If the drone leaves a 
location area it will register itself with the new location area via the cell 
in which it is currently located by Location Updating.  Both location areas and 
base stations generally have an identifier such as a Location Area Identifier 
and a Base Station Identifier which are generally transmitted on a common 
signalling channel.  Location updating causes updating of subscriber data of 
drone in a subscriber database.  Hence, the location updating procedure results 
in a location of each drone that has accessed the system being recorded. 
 
[0042] Other methods of location are known including the measurement of signal 
strength received by the drone, reports of time differences between 
transmissions from different base stations, reports on synchronisation or other 
network information, paging messages which contain geographic data.  The drone 
can support mobile based position location methods in which the cellular 
network provides information for the drone to locate itself autonomously. 
 
[0043] Geographic data can be transmitted to the drone via a message in any 

the latitude and longitude of a point or a set of latitudes and longitudes 
which define an area, e.g. a set of three for a triangle, a set of four for a 
square oblong, parallelogram, or similar polygon.  Alternatively, the latitude 
and longitude of a point is specified with an additional distance.  The 
distance defines the radius of a circle having its centre as the specified 
point.  This allows an update to the drone of a change in the geographic 
co-ordinates of no-fly-zones.  This allows dynamic adaptation of the 
non-fly-zones as can happen because of a change in weather or disasters, 
accidents, or criminal attacks etc. Once received the drone will update its 
database and will confirm the update by a sending a confirmation message.  One 
method of confirming an update is to create a hash of the updated database 
which is transmitted by e.g. SMS or any other transmitted message to the VLLOC 
platform where it can be checked for accuracy. 
 
[0044] One important activity is the control of developing emergency situations 
dynamically during a drone flight.  Helicopters are used by the police, armed 
services and hospitals which fly at low altitudes at unplanned times along 
unplanned routes.  The VLLOC platform has a record of the flight path of any 
drone.  It can also receive location updates through transmitted data messages 
as indicated above.  Thus the VLLOC platform can liaise with emergency services 
to detect potential conflicts with helicopter flights or any other airborne 
missions.  Helicopter accidents are particularly serious as there is no safe 
way of ejecting from a helicopter.  Positions and flight paths of helicopters 

message provided by a SMS or any other messaging system and instructions to 
move left, right, up, down can be transmitted to the drone from the VLLOC 
platform using the messaging service.  The on-board processor is adapted to 
parse such a message and to extract the commands. 
 
[0045] The VLLOC platform according to embodiments of the present invention may 
also be adapted to prevent a drone taking off if the flight is not approved.  
For example the drone may require a "golden key" before it may start.  If the 
drone does not receive an appropriate digital golden key the processor on-board 
the drone is able to prevent operation of the flight controls and the engine.  
The digital golden key may be an alphanumeric code that is received by the 
drone via a e.g. SMS message or other transmitted message over a wireless 
network.  The digital golden key may be created by any suitable encryption 
system, e.g. one that relies on exchanged or random numbers, challenges etc. 
 
[0046] The drone can have its own on-board energy storage such as a batteries 
and/or ultracapacitors.  The drone may also include solar cells as a power 
source, e.g. a source that can maintain processor activity even after a forced 
landing or accident.  In this way the position of the drone can be determined 
at all times that the drone is in contact with the cellular mobile phone system 
or wireless network.  Mobile phone location systems or wireless network 
location systems are presently available from several suppliers and thus the 
drone can be located even after it has crash landed. 

[0047] Use of the mobile phone system or other wireless network also allows 
so-called "apps" to be installed on a smart phone which allows location finding 
of the drone as the drone will have a mobile telephone number, as well as 
checks on the present state of reserved zones, approved zones, no-fly-zones 
and/or weather problems. 
 
[0048] Drones may also include active or passive identifiers.  One example is a 
passive identifier that can receive energy from a wireless source and then emit 
a signal, e.g. the drone may make use of a passive RFID tag.  The drone may 
make use of a wireless identification and sensing platform which comprises an 
RFID (radio-frequency identification) device that supports sensing and 
computing: a microcontroller powered by radio-frequency energy.  The tag is 
powered and read by an RFID reader.  The tag harvests the power that it uses 
from the reader's emitted radio signals or any other signals.  The harvested 
energy operates a general purpose microcontroller.  The microcontroller can 
perform a variety of computing tasks, including sampling sensors, and reporting 
that sensor data back to the RFID reader.  Such a device can be used by the 
police and security forces if a drone flies into a no-fly-zone designated by 
the police and security forces.  By firing sufficient radio frequency energy at 
the drone the tag will react and emit a signal such as an AIS (Automatic 
Identification System) identifier.  The police and security forces on the 
ground can then see if the drone as the required clearance to fly in such a 
drone.  If not the police and security forces can take action, e.g. in an 

platform requesting the removal of the drone in question within so many 
seconds.  The police or security services can use the microcontroller of the 
wireless identification and sensing platform to initiate a return-to-home 
action which will take the drone out of the relevant area. 
 
[0049] A drone can have additional equipment such as any of, some of or all of 
a gyroscope, an accelerometer, a compass, a camera, two cameras that provide 
stereoscopic imaging, still or video cameras, hyperspectral camera, a 
thermometer, an infrared or an ultraviolet sensor, a radar emitter and/or 
receiver, a microphone, an ultrasound emitter and/or receiver, a chemical 
sensor such as an air pollution sensor, a Geiger counter, a biological sensor, 
an air speed sensor, navigation lights, audible or visible alarms.  These 
devices may be coupled together in a CAN.  The on-board processor can access 
any of these devices to retrieve data or to make them operate by executing 
commands.  Any such data can be transmitted via e.g. SMS messages or messages 
from any other wireless system to the VLLOC platform.  Such information can 
include the heading of the drone, speed over ground, air speed, height above 
ground etc. 
 
[0050] A drone can be provided with a space for holding and a releasable 
holding device for a payload e.g. for holding a post package, a box of medical 
supplies, emergency rations, etc. A drone can be provided with an antenna and a 
receiver for satellite communications and telemetry including GNSSS signals 

     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661